        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 1 of 33




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              (ATLANTA DIVISION)



 OSIRIS THERAPEUTICS, INC.,


                                   Plaintiff,
                                                       Complaint for a Civil Case

                   v.                                  Case No.
                                                       ___________________

MIMEDX GROUP, INC.,
                                                       DEMAND FOR JURY TRIAL

                                   Defendant.



      Osiris Therapeutics, Inc. (“Plaintiff” or “Osiris”), by and through undersigned

counsel, submits this Complaint against MiMedx Group, Inc. (“Defendant” or

“MiMedx”).

                              NATURE OF THE ACTION

      1.     Osiris and MiMedx are direct competitors in the market for

regenerative cellular and tissue-based products used to treat injuries and wounds.

Each company typically sells its products through distributors.

      2.     From 2013 to 2015, Osiris’s distributor was Stability, Inc. (d/b/a

Stability Biologics) (“Stability”). Under the terms of the distribution agreement,
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 2 of 33




Stability continued to owe Osiris various obligations after the agreement

terminated. Ex. 1, Distribution Agreement at 1315.

      3.     On January 10, 2016, MiMedx disclosed that it had signed an

agreement to acquire Stability. MiMedx Signs Definitive Agreement to Acquire

Stability Biologics; Company Issues Revised Guidance and Expects 2016 Revenue

in the Range of $260 to $270 Million and Adjusted EPS in the Range of $0.33 to

$0.37, PR NEWSWIRE Jan. 10, 2016, available at

https://www.prnewswire.com/news-releases/mimedx-signs-definitive-agreement-

to-acquire-stability-biologics-300201988.html. In the Press Release, MiMedx’s

CEO announced, among other things, that Stability “brings an experienced sales

distribution organization consisting of about 100 independent sales representatives

that are focused in specific surgical areas. The acquisition will also allow MiMedx

to immediately bring our surgically related products to the market through the

Stability Biologics sales representatives.” Id.

      4.     The transaction closed on January 13, 2016. Under the terms of the

acquisition, the surviving entity acquired all of Stability’s assets, including

“property, rights, privileges, immunities, powers, franchises, licenses and

authority.” It also assumed Stability’s “debts, liabilities, obligations, restrictions


                                            2
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 3 of 33




and duties.” Ex. 3, Agreement and Plan of Merger at 19. This included Stability’s

contractual obligations owed to Osiris.

      5.     From January 2016 through October 2017, MiMedx and its wholly

owned and controlled subsidiary, Stability, breached several ongoing obligations

owed to Osiris.

      6.     MiMedx and Stability failed to refund Osiris approximately $1.3

million in commissions that Osiris had advanced Stability for expected sales of

Osiris products, which did not occur.

      7.     MiMedx and Stability breached the obligation to return to Osiris

approximately $2.2 million of Osiris products held in inventory, which they let

expire, valueless.

      8.     MiMedx and Stability breached the obligation to make planned

payments owed to Osiris that total approximately $2.9 million.

      9.     Stability and MiMedx also breached the ongoing obligation to protect

Osiris’s confidential information, including trade secrets, customer lists, and sales

information. Instead, that confidential information was exploited to sell MiMedx

products—including those that competed with Osiris products—to Osiris’s

customers.


                                          3
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 4 of 33




      10.    These breaches caused at least $6.4 million in actual damages, in

addition to currently unascertainable damages caused by the improper use of

Osiris’s confidential information.

      11.    MiMedx controlled Stability and is liable for the conduct of both the

parent and its subsidiary. Osiris filed an arbitration proceeding to recover its

damages. Because it was the sole owner and controller of Stability, MiMedx

participated in that arbitration. Over the course of the arbitration, Osiris spent at

least $340,000 in attorneys’ fees and costs.

      12.    In August 2017, MiMedx announced that it was divesting Stability,

but that Stability would pay MiMedx $3.5 million. The transaction closed in

September 30, 2017, and MiMedx, having stripped Stability of assets, withdrew

from the arbitration proceeding.

      13.    MiMedx and Stability are jointly and severally liable for Osiris’s

damages (including punitive damages) because they are joint tortfeasors

responsible for Osiris’s injuries.




                                           4
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 5 of 33




                              JURISDICTION AND VENUE

      14.    This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1332(a)(1). Complete diversity exists between Osiris and MiMedx and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

      15.    The Court has jurisdiction over MiMedx as its headquarters and

principal place of business is in Marietta, Georgia.

      16.    Venue is also proper in this district, pursuant to 28 U.S.C. § 1391(b),

as it is where MiMedx resides.

                                      PARTIES

      17.    Osiris is incorporated and has its principal place of business in

Maryland. It is a leading regenerative medicine company that develops and

markets products to serve the wound and orthopedic markets. Osiris’s products

include Ovation® and Grafix®. Osiris utilizes distributors to sell its products to

doctors, hospitals, and clinics.

      18.    MiMedx is incorporated in Florida and has its headquarters and

principal place of business in Marietta, Georgia. Nationally, MiMedx is one of

Osiris’s primary competitors in the market for both wound and orthopedic

products.

                                          5
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 6 of 33




                                STATEMENT OF FACTS

I.    Osiris and Stability enter into a three-year distribution agreement.

      19.    Osiris and MiMedx are direct, head-to-head competitors in the market

for regenerative cellular tissue-based products used by doctors, hospitals, and

clinics to treat orthopedic injuries and wounds. “Competition in the regenerative

medicine field is intense.” MiMedx Grp., Inc., Annual Report (Form 10-K, at 11)

(Mar. 1, 2017). To sell their products, Osiris and MiMedx each use distributors.

      20.    In January 2013, Osiris entered into a three-year agreement with

Stability that gave Stability near-exclusive distribution rights to market and sell its

product, Ovation®, throughout the United States and Canada. Ex. 1, at 4.         1




      21.    In February 2013, the parties amended that agreement to give Stability

exclusive rights to market and sell a second Osiris product, Grafix®, in several

states, and non-exclusive rights to sell it in the remaining territory. Ex. 2,

Amendment to the Distribution Agreement at 12, 4. Collectively, these agreements
                                                       2




are referred to as “the distribution agreement.”


1
  Osiris was phasing out an earlier distribution agreement that granted a different
distributor to market and sell Ovation® for a limited time in Texas. Ex. 1, at 1, 4,
21.
2Stability had the exclusive right to sell Grafix® in Florida, Georgia, and Tennessee. Ex.
2, at 4.
                                            6
         Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 7 of 33




       22.     Among other things, Stability agreed not to market or sell any

products that competed with Ovation® or Grafix®, unless such sales were

otherwise approved by the parties’ joint steering committee (“JSC”). Ex. 1, at 4;

Ex. 2, at 6.

       23.     Osiris consigned its products to Stability, and also advanced it

commissions based on expected sales. Ex. 1, at 4, 910; id., at 7-8.

       24.     Stability, amongst other things, was required to sell (or return)

Osiris’s products and to protect Osiris’s confidential information. Id., at 4, 14-15.

“Confidential information,” a defined term, included “all proprietary and

confidential information,” such as “trade secrets,” “customer and potential

customer lists and identities,” “product sales plans,” and “sales information.” Id., at

12.

       25.     The confidential information that Stability gained access to was not

generally known outside of Osiris’s business. Osiris expended time, labor, and

money in developing its confidential information, and this information had

independent economic value to Osiris. A competitor’s knowledge of Osiris’s

confidential information would harm Osiris by giving it a competitive edge. As

MiMedx disclosed, its own “trade secrets … provide[d it] with important


                                            7
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 8 of 33




competitive advantages.” MiMedx Grp., Inc., Annual Report (Form 10-K, at 5)

(Mar. 1, 2017).

       26.    Osiris took reasonable efforts to maintain the secrecy of its

confidential information, as evidenced by, among other measures, the inclusion of

detailed confidentiality clauses in the distribution agreement. Ex. 1, at 12, 1415.

Stability and its employees were to receive and maintain such information in strict

confidence, use it only to perform their obligations under the agreement, and not

disclose it to anyone else. Id., at 14-15. When the agreement terminated, Stability

promised (and failed) to return or destroy such information. Id., at 15. Further,

Stability’s obligations to maintain the confidentiality of Osiris’s confidential

information survived the termination of that agreement. Id.

       27.    The distribution agreement terminated on December 31, 2015, but

Stability’s obligations to Osiris did not end. For example, the agreement

specifically provided that if Stability had unsold Osiris products in its inventory, it

had six months to sell those products “at commercially reasonable fees.” Id., at 13-

14. If, at the end of that period, Stability still held Osiris products in inventory, it

was to offer those products to Osiris. Id.




                                             8
         Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 9 of 33




       28.    In addition, “neither Party [was] relieved from liability for any breach

of any representation, warranty or agreement [under the distribution agreement

that] occur[ed] prior to [its] termination.” Id., at 13.

       29.    Additionally, “[t]he confidentiality obligations contained in [the

distribution agreement] shall survive termination of [the agreement] for a period of

ten years.” Id., at 15.

II.    MiMedx acquires Stability, merging it into its existing operations as a
       wholly owned subsidiary.

       30.    Upon information and belief, during the second half of 2015, MiMedx

and Stability began to discuss both merging their companies and selling MiMedx

products to Osiris’s customers (including MiMedx products that competed with

Osiris’s). During the same period, Stability’s sales of Osiris’s products dropped

significantly over prior periods.

       31.    On January 10, 2016, at a time when Stability still had ongoing

obligations to Osiris, MiMedx and Stability entered into an Agreement and Plan of

Merger. Ex. 3, at cover page & 1. On January 13, 2016, that transaction closed.

MiMedx Grp., Inc., Current Report (Form 8-K, at Item 1.01) (Jan. 13, 2016).

       32.    As part of the merger, Stability was reincorporated in Georgia, where

MiMedx is headquartered, and became “a newly created wholly owned

                                            9
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 10 of 33




subsidiary,” Stability Biologics, LLC (collectively referred to as “Stability”).

MiMedx Grp., Inc., Current Report (Form 8-K, at Item 1.01) (Jan. 13, 2016).

MiMedx paid $10 million for the company in a combination of cash and stock,

“plus assumed debt.”

      33.    MiMedx, through its wholly owned and controlled subsidiary,

acquired Stability’s “property, rights, privileges, immunities, powers, franchises,

licenses and authority,” and assumed its “debts, liabilities, obligations, restrictions

and duties.” Ex. 3, at 19 (§ 2.05—Effects of the Merger). MiMedx disclosed that as

of December 2015, Stability held over $12 million in assets (including inventory),

and approximately the same amount in liabilities, including accounts payable and

accrued expenses. MiMedx Grp., Inc., Current Report (Form 8-K/A) (Jan. 13,

2016) (Balance Sheets).

      34.    Notwithstanding the ongoing obligations to Osiris, MiMedx and

Stability were incentivized to sell MiMedx products in lieu of the Osiris products

already held in the distributor’s inventory. Sales of MiMedx products would earn

“an amount equal to one times the gross profit margin.” MiMedx Grp., Inc.,

Current Report (Form 8-K, at Item 1.01) (Jan. 13, 2016). During 2016, gross

margins were 86.8%. MiMedx Grp., Inc., Annual Report (Form 10-K, at 41) (Mar.

1, 2017). But if sales were under $12 million, then the earnout rate would be
                                           10
       Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 11 of 33




reduced by half, thus further incentivizing sales of MiMedx products over the

Osiris product held in inventory. MiMedx Grp., Inc., Current Report (Form 8-K, at

Item 1.01) (Jan. 13, 2016).

      35.    As MiMedx itself has recognized, distributors that do not have an

exclusive arrangement with a manufacturer “may devote insufficient sales efforts

to [its] products, or may focus their sales efforts on other products that produce

greater commissions for them, which could have an adverse effect on [the

manufacturer’s] operations and operating results.” MiMedx Grp., Inc., Annual

Report (Form 10-K, at 19) (Mar. 1, 2017).

      36.    MiMedx also disclosed that it sold $2.4 million worth of products to

Stability prior to its acquisition of the distributor on January 10, 2016. Upon the

acquisition, MiMedx “eliminated a $2.4 million receivable related to products sold

to Stability prior to the acquisition.” MiMedx Grp., Inc., Annual Report (Form 10-

K, at 35, 69) (Feb. 29, 2016).

      37.    Further, MiMedx disclosed that it recorded $5.33 million in intangible

assets for “Customer Relationships” to reflect gains from its acquisition of Stability

and an additional $6.79 million of “Patents & Know-How.” MiMedx Grp., Inc.,

Annual Report (Form 10-K, at 61, 63, 65) (Mar. 1, 2017). These intangible assets

included Osiris’s confidential information that Stability possessed, such as trade
                                          11
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 12 of 33




secrets, customer lists, potential customer lists, product sales plans, and sales

information.

III.   MiMedx and Stability, on MiMedx’s instruction, breached the ongoing
       obligations of the distribution agreement.

       38.     MiMedx and Stability, on MiMedx’s instruction, breached the

distribution agreement when they failed to either sell or return approximately $2.2

million of Osiris products they held in inventory. MiMedx and Stability allowed

those products to expire while in their custody.

       39.     MiMedx and Stability, on MiMedx’s instruction, breached the

distribution agreement when they failed to repay Osiris approximately $1.28

million in advanced commissions that Osiris paid for products that were never

sold. See Ex. 1, at 7.

       40.     In March 2016, MiMedx also caused its wholly owned subsidiary,

Stability, to cease making the monthly payments owed to Osiris for sales of

Ovation® under a preexisting payment plan (“the Ovation Payment Plan”).

       41.     Specifically, in September 2015 Stability entered into an agreement

with Osiris pursuant to which Stability would pay Osiris ten monthly payments of

$590,015 to satisfy a $5.9 million debt for Stability’s sale of Ovation® to a related

entity. Ex. 4, September 28, 2015 Letter.
                                            12
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 13 of 33




      42.      Osiris received the required monthly payments from October 2015

through February 2016, a month after Stability was acquired. On March 4, 2016,

Osiris inquired about a late payment, and was informed that Stability was “waiting

to hear back from MiMedx[‘s] CEO on this.” Ex. 5, March 4, 2016 Email Re:

Osiris Monthly Payment at 1.

      43.      Osiris did not receive the last five payments owed under the Ovation

Payment Plan, suffering $2,950,075 in damages.

IV.   MiMedx and Stability misused Osiris’s confidential information to sell
      MiMedx’s products.

      44.      Under the distribution agreement, Stability was prohibited from

disclosing to others Osiris’s confidential information, including its trade secrets,

customer lists, potential customer lists, the identities of its customers, product sales

plans, and sales information. Ex. 1, at 12, 1415. Stability’s obligations to maintain

that confidentiality survived the distribution agreement’s termination. Id., at 15.

      45.      MiMedx, which wholly owned the reincorporated Stability and its

assets and liabilities, knew, or should have known, that under the distribution

agreement, Stability was obligated to maintain the secrecy of Osiris’s confidential

information.



                                           13
       Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 14 of 33




      46.    Upon information and belief, during the merger talks, Stability and

MiMedx discussed targeting Osiris’s customers for sales of MiMedx products,

including MiMedx products that directly competed with Osiris products.

      47.    Stability and MiMedx did, in fact, sell MiMedx products (including

those that competed with Osiris’s) through Stability’s distribution network.

MiMedx Grp., Inc., Annual Report (Form 10-K, at 35, 69) (Feb. 29, 2016).

      48.    With the benefit of Osiris’s confidential information, MiMedx

improperly obtained a competitive advantage vis-à-vis Osiris and was unjustly

enriched by using Osiris’s confidential information to sell its own products.

      49.    At present, it is not possible to ascertain Osiris’s damages related to

the resulting loss of sales and reputational harm or the unjust benefit of these

actions to MiMedx.

V.    Osiris’s efforts to recover monies owed.

      50.    Osiris attempted, in good faith, to recover monies owed as result of

these breaches from MiMedx and Stability.

      51.    In May 2016, Osiris filed an arbitration claim against MiMedx’s

wholly owned subsidiary, Stability. Because it was the sole owner and controller of

Stability, MiMedx participated in that arbitration.


                                          14
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 15 of 33




      52.    In August 2017, MiMedx announced that it would divest Stability and

would receive “a promissory note issued by Stability Biologics in the principal

amount of $3.5 million in favor of MiMedx.” The spin-off would also waive all

claims to the earn-out consideration offered under the merger, and, importantly,

MiMedx would “book a one-time gain on this transaction of approximately $8

million to $10 million.” MiMedx Signs Definitive Agreement to Divest Stability

Biologics Subsidiary as Part of Company’s Strategic Focus on Biopharma, PR

NEWSWIRE, Aug. 18, 2017, available at https://www.prnewswire.com/news-

releases/mimedx-signs-definitive-agreement-to-divest-stability-biologics-

subsidiary-as-part-of-companys-strategic-focus-on-biopharma-300506633.html.

MiMedx would also retain access to Stability’s sales representative organization

via a distributor agreement with Stability. Id. In other words, MiMedx would keep

all of Stability’s assets, post a gain, and would require Stability to pay MiMedx an

additional $3.5 million.

      53.    When the transaction closed in September 30, 2017, MiMedx, having

stripped all of Stability’s assets, stopped participating in the arbitration proceeding.

      54.    MiMedx is liable for approximately $340,000 that Osiris has spent to

date in attorneys’ fees related to the arbitration proceeding.


                                           15
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 16 of 33




       55.    As a result of MiMedx’s and Stability’s actions, Osiris sustained at

least $6.8 million in compensatory damages and costs, including approximately:

(i) $1.3 million in unreimbursed pre-paid commissions; (ii) $2.2 million in

products that were neither sold nor returned, and which expired in MiMedx’s and

Stability’s custody; (iii) $2.9 million under the Ovation Payment Plan; and

(iv) $340,000 in attorneys’ fees related to the arbitration. Osiris also incurred

additional unascertainable damages, reputational damage, and competitive

disadvantages from the breaches discussed above.

                                  CAUSES OF ACTION

                                       COUNT 1
                                  Breach of Contracts

       56.    Osiris re-alleges and incorporates by reference the allegations in the

foregoing paragraphs.

       57.    MiMedx and Stability, MiMedx’s wholly owned and controlled

subsidiary, had ongoing obligations to Osiris under both the distribution agreement

and the Ovation Payment Plan. Those obligations were breached when MiMedx

caused Stability to: (i) sell MiMedx products at a time it was barred from doing so;

(ii) fail to sell or return $2.2 million of Osiris products; (iii) fail to repay $1.3

million in commissions advanced; (iv) use confidential information to sell
                                            16
         Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 17 of 33




MiMedx’s products, including those that competed with Osiris products; and,

(v) fail to pay the remaining $2.9 million owed pursuant to the Ovation Payment

Plan.

        58.   MiMedx was aware of these agreements when it negotiated with, and

later acquired, Stability. MiMedx merged Stability into its existing operations, at

which point the surviving entity acquired all of Stability’s “property, rights,

privileges, immunities, powers, franchises, licenses and authority,” and assumed

all of its “debts, liabilities, obligations, restrictions and duties.” Ex. 3, at 19

(§ 2.05—Effects of the Merger).

        59.   The distribution agreement also has post-termination obligations.

“[N]either Party [was] relieved from liability for any breach of any representation,

warranty or agreement [under the distribution agreement that] occur[ed] prior to

[its] termination.” Ex. 1, at 13.

        60.   MiMedx so dominated and controlled Stability that the two entities

were, in substance, a single business enterprise. For example, Stability would not

pay Osiris under the Ovation Payment Plan until after it heard back from

MiMedx’s CEO. Ex. 4, at 1. No additional payments were made. Another example

of MiMedx’s domination and control over its wholly owned subsidiary was its

insertion of itself and active participation in the arbitration proceeding Osiris filed
                                             17
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 18 of 33




against Stability. A third example reflecting MiMedx’s domination and control is

the annual report for 2016 that MiMedx filed with the SEC, in which MiMedx, in

its consolidated financial statements, blended Biologic’s assets, liabilities, and

revenues with its own. MiMedx Grp., Inc., Annual Report (Form 10-K, at 50-53)

(Mar. 1, 2017).

      61.      MiMedx used its domination and control over Stability to cause or

induce its wholly owned subsidiary to breach the distribution agreement and the

Ovation Payment Plan. Those breaches proximately caused Osiris injury.

      62.      By reason of the actions, Osiris incurred approximately $6.4 million

in compensatory damages and additional unascertainable, but foreseeable,

compensatory damages resulting from MiMedx’s misuse of Osiris’s confidential

information.

                                        COUNT 2
                        Tortious Interference With Contracts
                            (In the alternative to Count 1)

      63.      Osiris re-alleges and incorporates by reference the allegations in the

foregoing paragraphs.




                                           18
         Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 19 of 33




        64.   Again, there are two agreements at issue here: (i) the distribution plan

and (ii) the Ovation Payment Plan. Stability and Osiris are parties to each of those

agreements. Under each agreement, Stability owed Osiris contractual obligations.

        65.   MiMedx knew of both contracts during or around the time MiMedx

negotiated with, and later acquired, Stability. MiMedx intentionally interfered with

each of those contracts. And MiMedx’s interference induced Stability to breach

them.

        66.   When MiMedx intentionally interfered with the distribution

agreement by inducing Stability to breach it by selling competing MiMedx

products, it employed wrongful means as it enabled Stability to sell MiMedx

products at a time when it was barred from doing so under the contract.

        67.   When MiMedx intentionally interfered with the distribution

agreement by inducing Stability to breach it by not refunding to Osiris

approximately $1.28 million in prepaid commissions, it employed wrongful means

as it enabled Stability to keep monies it never earned.

        68.   When MiMedx intentionally interfered with the distribution

agreement by inducing Stability to breach it by failing to sell and/or return

approximately $2.2 million in Osiris products in its inventory, and later allowing


                                          19
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 20 of 33




the products to expire, MiMedx acted contrary to Stability’s economic interests as

it negated Stability’s ability to earn commissions from the sale of those products.

      69.    When MiMedx intentionally interfered with the distribution

agreement by inducing Stability to give it access to Osiris’s confidential

information, and/or induced Stability to use such confidential information on

MiMedx’s behalf, it again employed wrongful means when that information was

improperly used to sell MiMedx’s products—including those that competed with

Osiris’s.

      70.    Finally, when MiMedx intentionally interfered with the Ovation

Payment Plan by inducing Stability to breach it by failing to make required

payments, MiMedx employed wrongful means as it enabled Stability to keep

monies it already acknowledged were owed to Osiris.

      71.    By reason of these actions, MiMedx caused Osiris to incur

approximately $3.48 million in compensatory damages in connection with the

breaches of the distribution agreement and additional unascertainable, but

foreseeable, compensatory damages from Stability’s violation of its obligation not

to sell competing products and from MiMedx’s unjust enrichment and improper

competitive advantage through the misuse of Osiris’s confidential information.


                                         20
       Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 21 of 33




      72.    Further, by reason of their actions, MiMedx caused Osiris to incur

approximately $2,950,075 in compensatory damages in connection with the breach

of the Ovation Payment Plan.

      73.    Because MiMedx and Stability engaged in the above-referenced

tortious conduct with malice, Osiris is additionally entitled to punitive damages.

                                    COUNT 3
                         Conspiracy to Breach Contracts

      74.    Osiris re-alleges and incorporates by reference the allegations in the

foregoing paragraphs.

      75.    Again, there are two contracts at issue here: (i) the distribution plan

and (ii) the Ovation Payment Plan. Stability and Osiris are parties to each. And

under each, Stability owed Osiris contractual obligations.

      76.    An entity that is not a signatory to a contract, such as MiMedx, can be

held liable for conspiracy to breach it if it participates in an agreement with another

that results in a breach. Stability breached each of those agreements, as described.

      77.    MiMedx knew of both contracts during or around the time MiMedx

negotiated with, and later acquired, Stability. MiMedx and Stability acted together

in agreement to cause the various breaches.



                                          21
       Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 22 of 33




      78.    By reason of their actions, Osiris incurred approximately $3.48

million in compensatory damages in connection with the breaches of the

distribution agreement. Osiris also incurred additional unascertainable, but

foreseeable, compensatory damages from Stability’s violation of its obligation not

to sell competing products and from MiMedx’s unjust enrichment and improper

competitive advantage.

      79.    Further, by reason of their actions, MiMedx caused Osiris to incur

approximately $2,950,075 in compensatory damages in connection with the breach

of the Ovation Payment Plan.

      80.    Because MiMedx and Stability engaged in the above-referenced

tortious conduct with malice, Osiris is additionally entitled to punitive damages.

                                   COUNT 4
                   Misappropriation of Osiris’s Trade Secrets
                         (Uniform Trade Secrets Act)

      81.    Osiris re-alleges and incorporates by reference the allegations in the

foregoing paragraphs.

      82.    Osiris’s customer lists, potential customer lists, the identities of its

customers, product sales plans, and sales information are trade secrets. That

information is not generally known outside of Osiris’s business. A competitor’s

                                           22
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 23 of 33




knowledge of Osiris’s confidential information would harm Osiris by giving it a

competitive edge. Osiris expended time, labor, and money in developing its

confidential information, and because the marketing and sales of Osiris’s products

are the very lifeblood of its business, this information had independent economic

value to Osiris.

      83.    Osiris took reasonable efforts to maintain the secrecy of its

confidential information, as evidenced by, among other measures, the inclusion of

detailed confidentiality clauses in the distribution agreement. Ex. 1, at 012, 1415.

Stability and its employees were to receive and maintain such information in strict

confidence, use it only to perform their obligations under the agreement, and not

disclose it to anyone else. Id., at 1415. When the agreement terminated, Stability

promised to return or destroy such information. Id., at 15. Further, Stability’s

obligations to maintain the confidentiality of Osiris’s confidential information

survived the termination of that agreement. Id.

      84.    The parties also “acknowledge[d] and agree[d]” that the distribution

agreement’s provisions regarding confidential information were “reasonable and

necessary to protect the other Party’s interests,” and that “any breach … may result

in irreparable harm to such other Party and that the remedy at law for such breach

may be inadequate.” Id. “Accordingly, in the event of any breach or threatened
                                          23
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 24 of 33




breach … by a Party …, the other Party, in addition to any other relief available to

it at law, in equity or otherwise, shall be entitled to seek temporary and permanent

injunctive relief … without the necessity of proving actual damages or posting a

bond or other security.” Id.

      85.    When Stability was merged with MiMedx’s existing operations, its

obligations—including those owed to Osiris under the distribution agreement—

became those of the surviving company.

      86.    MiMedx knew of the distribution agreement, and Stability’s ongoing

obligations to protect Osiris’s confidential information, during or around the time

MiMedx negotiated with, and later acquired, Stability.

      87.    Upon information and belief, before the distribution agreement’s

termination date, MiMedx and Stability discussed selling MiMedx products to

Osiris customers. This included selling to them MiMedx products that competed

with Ovation® and Grafix®.

      88.    During the second half of 2015, Stability’s sales of Osiris’s products

significantly dropped to a small fraction of what they were during each of the first

ten quarters of their three-year contract.




                                             24
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 25 of 33




      89.    By the end of 2015, MiMedx had sold millions of dollars of its

products through Stability. As of December 31, 2015, Stability owed MiMedx

approximately $2 million in connection with those sales.

      90.    After MiMedx merged with Stability on January 13, 2016, MiMedx

gained access to Osiris’s confidential information at a time when it was a wholly

owned subsidiary of MiMedx.

      91.    Thereafter, upon information and belief, Stability and MiMedx used

Osiris’s confidential information (which included Osiris’s trade secrets, customer

lists, potential customer lists, the identities of its customers, product sales plans,

and sales information) to sell MiMedx’s products to Osiris’s customers. Upon

information and belief, MiMedx did so for financial gain, even though it knew, or

had reason to know, that Stability was contractually obligated to maintain the

secrecy of Osiris’s confidential information, and limit its use.

      92.    Osiris did not consent to Stability’s use of its confidential information

other than to fulfill Stability’s obligations to Osiris under the distribution

agreement. Osiris did not consent to MiMedx’s use of its confidential information.

      93.    By reason of these actions, under the applicable version of the

Uniform Trade Secrets Act, MiMedx was unjustly enriched, and Osiris incurred an

unascertainable, but foreseeable, amount of compensatory damages and
                                           25
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 26 of 33




reputational harm and suffered a competitive disadvantage from MiMedx’s

misappropriation of Osiris’s confidential information.

      94.    Because MiMedx’s misappropriation of Osiris’s confidential

information was willful and malicious, Osiris is additionally entitled to exemplary

damages and reasonable attorneys’ fees.

                                         COUNT 5
                                  Unfair Competition
                             (in the alternative to Count 4)

      95.    Osiris re-alleges and incorporates by reference the allegations in the

foregoing paragraphs.

      96.    Osiris expended time, labor, and money in developing its confidential

information, including its trade secrets, customer lists, potential customer lists, the

identities of its customers, product sales plans, and sales information.

      97.    Osiris and MiMedx are direct competitors, and competition within

their industry is intense.

      98.    Upon information and belief, MiMedx improperly obtained access to

Osiris’s confidential information by inducing Stability to disclose Osiris’s trade

secrets, customer lists, potential customer lists, the identities of its customers,

product sales plans, and sales information in breach of the distribution agreement.

                                           26
       Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 27 of 33




      99.     MiMedx then misappropriated Osiris’s confidential information and

used it to target Osiris’s customers so that it could sell to them MiMedx’s products,

including those that directly competed with Osiris’s. It also induced Stability to use

such confidential information on MiMedx’s behalf. MiMedx thus gained an unfair

competitive advantage vis-à-vis Osiris. MiMedx’s actions jeopardized Osiris’s

business by deceit, trickery, and unfair methods.

      100. By reason of these actions, Osiris incurred an unascertainable, but

foreseeable, amount of compensatory damages and reputational harm and suffered

a competitive disadvantage from MiMedx’s misappropriation of Osiris’s

confidential information.

      101. Because MiMedx’s misappropriation and misuse of Osiris’s

confidential information was willful and malicious, Osiris is additionally entitled to

punitive damages.

                                      COUNT 6
            Civil Conspiracy to Misappropriate Osiris’s Trade Secrets
                          (in the alternative to Count 4)

      102. Osiris re-alleges and incorporates by reference the allegations in the

foregoing paragraphs.




                                          27
           Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 28 of 33




      103. Osiris’s customer lists, potential customer lists, the identities of its

customers, product sales plans, and sales information are trade secrets. Again, as

previously stated, that information has independent economic value to Osiris and is

not generally known to or ascertainable by Osiris’s competitors. Osiris took

reasonable efforts, as evidenced by, among other measures, the inclusion of

detailed confidentiality clauses in the distribution agreement to maintain the

secrecy of its confidential information.

      104. Stability was obligated to only use Osiris’s confidential information to

fulfill its obligations of Osiris under the distribution agreement—and for no other

purpose.

      105. Upon information and belief, MiMedx and Stability agreed to

misappropriate Osiris’s confidential information and to use it for MiMedx’s

benefit.

      106. Stability disclosed Osiris’s confidential information to MiMedx

and/or used such information for MiMedx’s benefit even though it knew that it

acquired that information through the distribution agreement, which gave rise to a

contractual duty to maintain the information’s secrecy and limited its use.

      107. MiMedx used Stability’s knowledge of Osiris’s confidential

information for financial gain, even though it knew, or had reason to know, that
                                           28
           Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 29 of 33




Stability was contractually obligated to maintain the information’s secrecy and

limit its use. It also induced Stability to use such confidential information on

MiMedx’s behalf.

          108. Osiris did not consent to Stability’s use of its confidential information

other than to fulfill Stability’s obligations to Osiris under the distribution

agreement. Osiris did not consent to MiMedx’s use of its confidential information

at all.

          109. By reason of these actions, MiMedx was unjustly enriched, and Osiris

incurred an unascertainable, but foreseeable, amount of compensatory damages

and reputational harm and suffered a competitive disadvantage from MiMedx’s

misappropriation and misuse of Osiris’s confidential information.

          110. Because MiMedx’s and Stability’s misappropriation of Osiris’s

confidential information was willful and malicious, Osiris is additionally entitled to

punitive damages.


                                        COUNT 7
                   Civil Conspiracy to Commit Unfair Competition
                            (in the alternative to Count 4)

          111. Osiris re-alleges and incorporates by reference the allegations in the

foregoing paragraphs.
                                             29
        Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 30 of 33




      112. Osiris expended time, labor, and money in developing its confidential

information, including its trade secrets, customer lists, potential customer lists, the

identities of its customers, product sales plans, and sales information.

      113. Osiris and MiMedx are direct competitors.

      114. MiMedx improperly obtained access to Osiris’s confidential

information by inducing Stability to disclose Osiris’s trade secrets, customer lists,

potential customer lists, the identities of its customers, product sales plans, and

sales information in breach of the distribution agreement. It also induced Stability

to use such confidential information on MiMedx’s behalf.

      115. MiMedx and Stability agreed to misappropriate Osiris’s confidential

information and used it to market and sell MiMedx’s products. MiMedx thus

gained an unfair competitive advantage vis-à-vis Osiris. MiMedx’s and Stability’s

actions jeopardized Osiris’s business by deceit, trickery, and unfair methods.

      116. As a result of these actions, Osiris incurred an unascertainable, but

foreseeable, amount of compensatory damages and reputational harm and suffered

a competitive disadvantage from MiMedx’s misappropriation and misuse of

Osiris’s confidential information.




                                           30
       Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 31 of 33




      117.   Because MiMedx’s and Stability’s misappropriation of Osiris’s

confidential information was willful and malicious, Osiris is additionally entitled to

punitive damages.

                               PRAYER FOR RELIEF

      WHEREFORE, Osiris demands judgment as follows:

      118. Compensatory damages, in an amount yet to be determined, for

MiMedx’s inducement of Stability’s sale of competing MiMedx products at a time

when Stability was barred from doing so.

      119. Compensatory damages of approximately $1.28 million for

commissions Osiris prepaid that were never earned and never refunded.

      120. Compensatory damages of approximately $2.2 million for Osiris

products held in inventory that were never sold or returned, and which expired in

MiMedx’s and Stability’s custody.

      121. Compensatory damages in the approximate amount of $2,950,075

related to the breach of the Ovation Payment Plan.

      122. Contractually specified permanent injunctive relief and damages as

the Court deems just and proper for MiMedx’s misappropriation and misuse of

Osiris’s confidential information and the resulting unjust enrichment.

                                          31
       Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 32 of 33




      123. The return of Osiris’s confidential information.

      124. Exemplary damages as the Court deems just and proper for MiMedx’s

willful misappropriation of Osiris’s confidential information.

      125. Punitive damages as the Court deems just and proper.

      126. Attorneys’ fees and costs in the amount of $321,341.21 expended in

pursuit of recovery of these damages in Osiris’s arbitration with Stability (in which

MiMedx participated).

      127. The costs and disbursements of this action, including reasonable

attorneys’ fees, accountants’ fees, and expert fees.

      128. Interest.

      129. Additional relief as the Court deems just and proper.

                                      JURY DEMAND

      Osiris demands a jury.

      Dated: February 20, 2019

                        [SIGNATURE PAGE FOLLOWS]




                                          32
Case 1:19-cv-00857-MLB Document 1 Filed 02/20/19 Page 33 of 33




                                    Respectfully submitted,


                                    /s/ Robert C. Khayat, Jr.
                                    Robert C. Khayat, Jr.
                                    KHAYAT LAW FIRM
                                    75 Fourteenth Street, NE
                                    Suite 2750
                                    Atlanta, GA 30309
                                    Telephone: (404) 978-2750
                                    Facsimile: (404) 978-2901
                                    rkhayat@khayatlawfirm.com


                                    Sandra M. Hanna
                                    (pro hac vice application forthcoming)
                                    Rory C. Flynn
                                    (pro hac vice application forthcoming)
                                    BRUCH HANNA LLP
                                    1099 New York Avenue, N.W.
                                    Suite 500
                                    Washington, D.C. 20001
                                    Telephone: (202) 969-1633
                                    Facsimile: (202) 969-1625
                                    shanna@bruch-hanna
                                    rflynn@bruch-hanna.com


                                    Attorneys for Osiris Therapeutics, Inc.




                              33
